Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a burst strength but it is not clear how the burst strength is calculated, or what test method was used.  The specification refers to a JIS standard but does not describe the test method.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 7, 9-13 is/are rejected under 35 U.S.C. 102((a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Yoshida et al, U.S. Patent Application Publication No. 2012/0219756.
Yoshida discloses a membrane support material. See paragraph 0001.  The structure comprises a nonwoven material having first and second surfaces, wherein the surfaces have a surface smoothness ratio of from 5:1 to 1.1:1.  See paragraph 0032.  The fibers can have a diameter of less than 10 um or less.  The nonwoven can comprise a blend of fibers, wherein one fiber has a diameter of 20 microns or less in combination with a second fiber which has a smaller diameter.  See paragraphs 0035 -0036.   The fibers can be polyolefin fibers.  See paragraph 0067.  The fabric can be made by wet laying.  See paragraph 0068.  The finer fibers can have a fineness of 2-15, while the thicker fibers can have a fineness of 5-10.  Each of the fine and thick fibers can be present in ranges of 20-80%.  See paragraphs 0070-0076.  The fibers can comprise conjugate sheath/core fibers, such as fibers having a polypropylene core and a polyethylene sheath.  See paragraph 0082.  The nonwoven can have a basis weight of 20-159 gsm.  See paragraph 0123.  The nonwoven can have a thickness of 50-150 microns and a density of 0.5-1 gcm.  See paragraphs 0124-0125.  
With regard to the claimed property of burst strength, since Yoshida discloses the same fabric type  made by the same process of wet laying for the same purpose of supporting a membrane comprising sheath/core fibers having a polypropylene sheath and a polyethylene core, it is reasonable to expect that the fabric of Yoshida would necessarily have the claimed burst strength, or, in the alternative, to have selected the amount of binder fibers which produced a fabric having the desired strength.
With regard to the Bekk smoothness, the fabric of Yoshida possesses the claimed Bekk smoothness ratio for each of the two sides of the fabric, as well as Bekk smoothness values within the claimed range.  See examples.  Further, since the fabric of Yoshida is calendared, it is reasonable to expect that the claimed properties of 75 degree mirror smoothness would necessarily be present or, in the alternative, it would have been obvious to have selected the smoothness for each face of the fabric which produced a surface with the desired adhesion properties.
With regard to claims 7, 9-13, the conjugate fibers can be 100% polyethylene/polypropylene conjugate fibers. 
Claim(s) 5-6, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al, U.S. Patent Application Publication No. 2012/0219756.
Yoshida discloses a wet laid membrane supporting nonwoven as set forth above.  Yoshida differs from the claimed invention because it does not disclose a particular ratio of sheath/core for the bicomponent fibers.  
However,  regard to claims 5-6, it would have been obvious to have selected the ratio of core to sheath in the bicomponent fibers, recognizing that the sheath provides the bonding properties while the core provides the structural integrity to the fiber and allows it to remain a fiber.  
Yoshida differs from the claimed invention because it does not disclose the particularly claimed proportions of the different fiber sizes.   However, with  regard to claim 8, the fabric of Yoshida can comprise a blend of three types of fibers having sizes within the claimed ranges.  Further, it would have been obvious to have selected the relative proportions of each type  of fiber depending on the properties desired in the support material, recognizing that the binder fibers provide strength to the fabric and that the pore size of the fabric will be related to the fiber diameters of the fibers used to make up the fabric.  
Claim(s) 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hane et al, U.S. Patent Application Publication No. 2016/0228824 in view of Yoshida et al, U.S. Patent Application Publication No. 2012/0219756.
  Hane discloses a nonwoven fabric suitable for use as a support for a separation membrane.  See abstract.  The fabric has two opposing faces wherein the two faces have  a difference in smoothness of 10-50 second. See paragraph 0014.   The fabric preferably comprises conjugate fibers.  See paragraph 0015.  The fibers have a diameter of 3-30 microns.  The fabric has a basis weight of 20-150 gsm.  See paragraph 0050.  The fabric has a thickness of 0.03-20mm.  See paragraph 0051. There is a difference in smoothness between two surfaces of 10-50 seconds.  See paragraph 0052.  In addition to the difference in smoothness, each fabric face has a smoothness of at least 5 seconds up to 80 seconds, ( where there is a difference between the smoothness as set forth above).  See paragraph 0053.  The fabric can be formed by extruding the conjugated fibers which can be cut to short fiber length and then the fabric can be formed by wet laying.  See paragraph 0061-0062.  
Hane differs from the claimed invention because while Hane discloses both the use of bicomponent, (sheath/core) fibers and polyolefin fibers, it does not explicitly disclose that the bicomponent fibers can have a polypropylene core and a polyethylene sheath.
However, Yoshida discloses a membrane support material. See paragraph 0001.  The structure comprises a nonwoven material having first and second surfaces, wherein the surfaces have a surface smoothness ratio of from 5:1 to 1.1:1.  See paragraph 0032.  The fibers can have a diameter of less than 10 um or less.  The nonwoven can comprise a blend of fibers, wherein one fiber has a diameter of 20 microns or less in combination with a second fiber which has a smaller diameter.  See paragraphs 0035 -0036.   The fibers can be polyolefin fibers.  See paragraph 0067.  The fabric can be made by wet laying.  See paragraph 0068.  The finer fibers can have a fineness of 2-15, while the thicker fibers can have a fineness of 5-10.  Each of the fine and thick fibers can be present in ranges of 20-80%.  See paragraphs 0070-0076.  The fibers can comprise conjugate sheath/core fibers, such as fibers having a polypropylene core and a polyethylene sheath.  See paragraph 0082.
Therefore, it would have been obvious to have employed polyolefin bicomponent fibers having a polypropylene core and a polyethylene sheath as taught by Yoshida as the fibers in Hane.  Once bicomponent fibers were provided, since Hane teaches the same fabric with the same differential in surface smoothness made by the same process for the same purpose, using fibers having the same diameter, it is reasonable to expect that the structure of Hane as modified by Yoshida would have the claimed properties of burst strength, Bekk smoothness, 75 degree mirror smoothness.  Further, with regard to the particular proportions of sheath to core, it would have been obvious to have selected the ratio of core to sheath in the bicomponent fibers, recognizing that the sheath provides the bonding properties while the core provides the structural integrity to the fiber and allows it to remain a fiber.  It further would have been obvious to have selected the proportions of different fibers sizes which produced a fabric having the desired strength, weight, thickness and porosity as well as the proportion of sheath/core (bicomponent) fibers which produced a fabric having the desired properties.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Shimada et al, PCT/JP2017/030507 which corresponds to U.S. Patent No. 2019/0193032 which is relied on for citations.  Shimada discloses a nonwoven fabric having a smooth surface formed from bicomponent fibers having a size of 0.5-10 dtex.  See paragraph 0012.  One surface can have a Bekk smoothness of 1-10 seconds.  See paragraph 0014.  The nonwoven can be used a membrane support.  See paragraph 0018.  Shimada teaches Bekk smoothness is related to permeability of the surface, therefore, Shimada teaches Bekk smoothness is a result effective variable.  See paragraph 0048. The fibers can be polyolefin fibers or polyester fibers.  See paragraph 0064.  Using conjugate fibers allows for the formation of a fabric having excellent bondability, a smooth portion and which avoids the formation of a hard and film like surface which would make the impregnation of the structure difficult.  











Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C IMANI whose telephone number is (571)272-1475. The examiner can normally be reached Monday-Wednesday 7AM-7:30; Thursday 10AM -2 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH C IMANI/Primary Examiner, Art Unit 1789